DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 01/21/21 has been acknowledged.
Applicant amended specification to overcome its objections presented by Non-Final Rejection mailed 11/16/20. 
Applicant amended Claims 1, 4, 6-8, cancelled Claim 15, and added Claim 21.

Status of Claims
Claims 14 and 16-20 were earlier withdrawn from consideration as belonging to an invention not chosen for examination.
Claims 1-13 and 21 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In re Claim 21: Claim 21 recites: “a substrate is heated to a temperature of about 100 oC and about 250 oC”. The recitation is unclear, since leads to a question: Is a substrate heated twice – first time to a temperature of 100 oC and second time – to a temperature of 250 oC? A specification does not answer the question positively, but teaches in paragraph 0064 of the published application that a temperature in the deposition chamber could be within a range between about 100 oC and about 250 oC.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation of Claim 21 was interpreted in accordance with paragraph 0064 as: “a substrate is heated to a temperature in a range from about 100 oC to about 250 oC”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claim 21 is understood, Claims 1-3, 5, 7, 9-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0126300) in view of Maes et al. (US 2006/021259) and Gealy et al. (US 2012/0202358).
In re Claim 1,
contacting a substrate with a first reactant comprising a metal source (such as Hf or Zr); 
contacting the substrate with a second reactant comprising a silicon source, wherein the silicon source is a dopant precursor for the doped metal oxide film (paragraph 0072); and 
contacting the substrate with a third reactant comprising an oxide source.
Park does not explicitly teaches materials of reactants (precursors), including a metal halide as a metal source and a hydrogenated (e.g., comprised hydrogen) source as a dopant source, wherein the hydrogenated source is selected from the groups consisting of a silane, having a formula SixH(2x+2) or a cyclic silane, and a germane, having a formula GexH(2x+2) or is cyclic germane.
Park does not teach that the doped metal oxide film comprises a structure depending on the order of the contacting the substrate with the first reactant, the contacting the substrate with the second reactant, and the contacting the substrate with the third reactant.
Maes teaches that a metal source (paragraph 0052) for creation a metal oxide by an ALD includes a metal halide (such as a HfCl4, for creation a HfO2), and that a silicon source (paragraph 0047) could be a hydrogenated source, such as silane, e.g., SiH4. Although paragraph 0047 is directed to a chemical vapor deposition (CVD), Maes’ reactor is applicable and used for both, a CVD and an ALD (paragraph 0026), and it is known in the art (see Buchanan, US 6,984,591) that precursors (reactant) used for a CVD are applicable for an ALD.

It would have been obvious for one of ordinary skill in the art at the time of filing the application to modify the Park method by using a metal halide source as the first reactant and using a hydrogenated source, such as a silane, as the second reactant, in order to enable creation of the doped metal oxide film.
Although Park teaches that a sequence of different precursors applications (such as comprised an order of application of a metal precursor, a dopant precursor and an oxide precursor (paragraph 0074) leads to creation of an amorphous structure, Park or Maes does not explicitly state that the structure of the doped metal oxide film depends on the order of the contacting the substrate with the first reactant, the second reactant, and the third reactant. 
Gealy teaches creating a doped dielectric layer comprised sublayers with a crystalline structure and sublayers with an amorphous structure (paragraphs 0049, 0052, Claim 15). Gealy teaches (Fig. 1, paragraphs 0020, 0021, 0032, 0033) that by varying a sequence of precursors/reactants applications, it is possible to change a sublayer structure in both – in a dopant profile or/and in a crystallinity profile (paragraphs 0020-0021).
Park/Maes and Gealy teach analogous art directed to metal oxide films doped with silicon and created by an ALD, and one of ordinary skill in the art before filing the 
In view of Gealy, one of ordinary skill in the art before filing the application would understand that a structure of the doped metal oxide film created per Park/Maes depends on the order of applications of reactants, and this structure could be either created or changed based on the manufacturing requirements to the structure and dopant profile of the doped metal oxide film.
In re Claim 2, Park/Maes/Gealy teaches the method of Claim 1 as cited above, including Gealy teaching that an order of precursors/reactants applications influences a structure of the doped metal oxide film, wherein the structure could be amorphous or crystalline.
Gealy does not explicitly teach that the structure of the doped metal oxide film would be a substantially crystalline structure in response to the contacting the substrate with the second reactant occurring after the contacting the substrate with the first reactant and before the contacting the substrate with the third reactant. However, Gealy teaches using two sequences for creating his films: In one sequence, a metal source was applied first, followed by application of the dopant source and followed by application of the oxide source. In another sequence, a dopant source was applied first, followed by application of a metal source and followed by application of the oxide source. One of these two sequences created a crystalline structure.

Since there is a demand in the art for doped metal oxide films having a crystalline structure (Gealy, paragraph 0044), it would have been obvious for one of ordinary skill in the art before filing the application to investigate two sequences of precursors applications disclosed by Gealy, in order to find out which sequence allows creating a crystalline doped metal oxide.
It would have been obvious for one of ordinary skill in the art before filing the application using a first sequence of Gealy for manufacturing the doped metal oxide film, if the manufacturer desires creating a crystalline doped metal oxide layer and the above-conducted experiments conclude that this sequence creates a crystalline doped metal oxide film (Gealy, paragraph 0044): See MPEP 2144.05 and MPEP 2143 KSR Rational (E) Obvious to Try: Choosing from a Finite Number of Identified, Predictable Solutions, with a Reasonable Expectation of Success. 
In re Claim 3,
In re Claim 5, Park/Maes/Gealy teaches the method of Claim 1 as cited above, wherein the metal halide source comprises at least one of titanium tetrachloride (TiCl4) and zirconium tetrachloride (ZrCl4) – as shown for Claim 1.
In re Claim 7, Park/Maes/Gealy teaches the method of Claim 6 as cited above, with Maes, teaching the hydrogenated source.
Maes further teaches (paragraph 0047) that the hydrogenated silicon source comprises at least one of silane (SiH4), disilane (Si2H6), trisilane (Si3H6), or tetrasilane (Si4H10).
In re Claim 9, Park/Maes/Gealy teaches the method of Claim 1 as cited above.
Park does not explicitly teach that selecting the oxide source to comprise at least one of ozone (O3), an oxygen (O) radical, atomic oxygen (O), molecular oxygen (O2), an oxygen plasma, water (H2O), or hydrogen peroxide (H2O2).
Maes teaches (paragraph 0049) that selecting the  oxide source to comprise at least one of ozone (O3), an oxygen (O) radical, atomic oxygen (O), molecular oxygen (O2), an oxygen plasma, water (H2O), or hydrogen peroxide (H2O2). 
It would have been obvious for one of ordinary skill in the art at the time of filing the application to use one of the Maes’ taught oxygen sources as the third reactant, in order to enable creation of the doped metal oxide film.
In re Claim 10, Park/Maes/Gealy teaches the method Claim 1 as cited above. 
Park further teaches (paragraph 0074) that the method comprises at least one deposition cycle in which the substrate is contacted with the first reactant, the second reactant, and the third reactant. 
In re Claim 11, Park/Maes/Gealy teaches the method of Claim 10 as cited above. 
Park does not teach that the deposition cycle is repeated two or more times. 
Maes teaches (paragraph 0051) that a deposition cycle may be repeated two or more times.
It would have been obvious for one of ordinary skill in the art at the time of filing the application to modify the Park/Maes/Gealy method of Claim 10 by repeating a deposition cycle two or more times, if such modification is requires for creation the metal oxide with the desired thickness.
In re Claim 12, Park/Maes/Gealy teaches the method of Claim 1 as cited above. 
Park does not teach a temperature of his hafnium oxide layer atomic layer deposition, but Maes teaches that during ALD method of creating a hafnium oxide, a temperature in a reactor is less than 350 oC (paragraph 0054) – e.g., for depositing a amorphous HfO2, a temperature is about 225 oC and for depositing a crystalline HfO2, a deposition temperature could be chosen in a range from 250 oC – to 500 oC.
It would have been obvious for one of ordinary skill in the art at the time of filing the application to use the temperature used by Maes during deposition of the Park’ layer 126, in order to enable creation of the layer using the ALD. It would be obvious that during the process the substrate (disposed in the same reactor) would be heated to a temperature of less than about 350 °C.
In re Claim 13, Park/Maes/Gealy teaches the method of Claim 1 as cited above, wherein the doped metal oxide comprises at least one of silicon doped titanium oxide (Ti1-xSixO2), germanium doped titanium oxide (Ti1-xGexO2), silicon doped zirconium oxide 1-xSixO2), germanium doped zirconium oxide (Zr1-xGexO2), silicon doped hafnium oxide (Hf1-xSixO2), or germanium doped hafnium oxide (Hf1-xGexO2): Park teaches (paragraph 0049) Zr1-xSixO2, Zr1-xGexO2, Hf1-xSixO2, or Hf1-xGexO2.
In re Claim 21, Park/Maes/Gealy teaches the method of Claim 1 as cited above. 
Park does not teach that a substrate is heated to a temperature of about 100 oC and about 250 oC, e.g., in accordance with the claim interpretation, Park does not teach that a substrate is heated to a temperature in a range from about 100 oC to about 250 oC, since Park does not teach a deposition temperature. However, one of ordinary skill in the art before filing the application would understand that a substrate, on which a doped metal oxide layer is deposited, is heated to a temperature of deposition.
Maes teaches that during ALD method of creating a hafnium oxide, for depositing an amorphous HfO2, a temperature is about 225 oC is used and for depositing a crystalline HfO2, a deposition temperature could be chosen in a range from 250 oC – to 500 oC, e.g., it could obviously be about 250 oC.
It would have been obvious for one of ordinary skill in the art at the time of filing the application to use the temperature used by Maes during deposition of the Park’ layer 126, including using a deposition temperature in the range from 100 oC – to 250 oC, e.g. of about 225 oC (and, accordingly heating a substrate to this temperature), when it is desirable using an ALD for deposition of doped amorphous hafnium oxide.

Claim 4 is rejected under 35 U.S.C. 103Park/Maes/Gealy in view of Shang et al. (US 2012/0001172).
In re Claim 4, Park/Maes/Gealy teaches the method of Claim 1 as cited above, including creation of the doped metal oxide film. 
Park further teaches (paragraph 0018) that the dopant comprises from 20 to 24 of atomic percent. 
Although Gealy teaches a doped metal oxide film in which a dopant comprises a larger percentage range including a silicon to metal ratio between 1:30 to 1:2 (paragraph 0035), Gealy does not explicitly teach a layer comprised a single dopant concentration through the entire layer in a range from 2 atomic percent and 15 atomic percent.
Shang teaches a doped metal oxide comprised a dopant in an amount of 5-10% (Claim 11) or in an amount from 2% to 20% (paragraph 0043).
Park and Shang teach analogous art directed to metal oxides doped with a non-metal element, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Park/Maes/Gealy method in view of the Shang disclosure, since they are from the same field of endeavor, and Shang created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Park/Maes/Gealy method of Claim 1 by creating the doped metal oxide layer comprised concentration of dopants taught by Shang, if the doped metal oxide film with such concentration of dopant is required in the art. Note that in accordance of MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al. (US 2013/0280891) and Gealy.
In re Claim 1, Park teaches a method for forming a doped metal oxide film 124 (Fig. 2C, paragraphs 0070-0071) on a substrate by cyclical deposition (such as atomic layer deposition, e.g., ALD), the method comprising (paragraphs 0071-0074):
contacting the substrate (comprising layers from 100 to 120) with a first reactant comprising a metal source; 
contacting the substrate with a second reactant comprising a germanium source; and 
contacting the substrate with a third reactant comprising an oxide source. 
Park does not explicitly teach materials of his reactants, and, correspondingly, does not teach that the first reactant is a metal halide and the second reactant is a hydrogenated source, wherein the hydrogenated source is selected from the groups consisting of a silane, having a formula SixH(2x+2) or a cyclic silane, and a germane, having a formula GexH(2x+2) or is cyclic germane.
Park does not teach that the doped metal oxide film comprises a structure depending on the order of the contacting the substrate with the first reactant, the contacting the substrate with the second reactant, and the contacting the substrate with the third reactant.
4), digermane (Ge2H6), trigermane (Ge3H8), or tetragermane (Ge4H10).  
Park and Kim teach analogous art directed to a method for creation of a metal oxide film by an ALD, and one of ordinary skill in the art at the time of filing the application would have had a reasonable expectation of success in modifying the Park method in view of the Kim method, since the methods are from the same field of endeavor, and Kim method created successfully used device layers.
It would have been obvious for one of ordinary skill in the art at the time of filing the application to modify the Park method by using (per Kim) a metal halide source as the first reactant and using a germane as the second reactant, in order to enable creation of the doped metal oxide film.
In addition, Gealy teaches creating a doped dielectric layer comprised sublayers having a crystalline structure and sublayers having an amorphous structure (paragraphs 0049, 0052, Claim 15), wherein (Fig. 1, paragraphs 0020, 0021, 0032, 0033) by varying a sequence of precursors/reactants applications, it is possible to change a sublayer structure, the change in structure includes changing a dopant profile or/and changing a crystalline structure.
In view of Gealy, one of ordinary skill in the art before filing the application would understand that a structure of the doped metal oxide film created per Park/Kim depends on the order of applications of reactants, and this structure could be either created or changed based on the manufacturing requirements to the doped metal oxide film. 
In re Claim 6, Park/Kim/Gealy teaches the method of Claim 1 as cited above, wherein, as shown for Claim 1, the hydrogenated source is a germane. 
In re Claim 8, Park/Kim/Gealy teaches the method of Claim 6 as cited above, with materials applicable for the hydrogenated germanium source taught by Kim.
Kim teaches (paragraph 0021) that selecting the hydrogenated germanium source to comprise at least one of germane (GeH4), digermane (Ge2H6), trigermane (Ge3H8), or tetragermane (Ge4H10).  
 
Response to Arguments
Applicant’ arguments (REMARKS, filed 01/21/21) have been fully considered.
Examiner agrees with the Applicant’ amendment of the Specification and with Applicant’ comments to Specification (REMARKS, page 8), including references to paragraphs 0077 and 0078; no objections to the specification is provided by the current Office Action.
Examiner agrees with the Applicant correction of Claim 4 (REMARKS, page 8), which is not objected by the current Office Action.
Examiner agrees with Applicant that for creation a hafnium oxide using an ALD, Maes did not use such precursor as monosilane SiH4 (REMARKS, page 9). But his hafnium oxide does not have any silicon or germanium dopant, and, accordingly, no precursor comprised silicon or germanium is required for the Maes hafnium oxide film. The Park’ metal oxide is doped – it could be doped with silicon or with germanium. Accordingly, for creating the metal oxide layer of Park, a silicon containing precursor or germanium containing precursor is needed. Maes explicitly teaches using SiH4 4 as silicon source for creating a silicon-doped metal oxide of Park. Similar consideration is applicable for a combination of Park and Kim (see REMARKS, page 11).
Examiner agrees with Applicant (REMARKS, page 10) that Gealy does not teach such precursors as silanes or germanes. However, Gealy was not used as an art teaching these precursors – Maes was used as teaching silanes and Kim (REMARKS, page 11) was used as teaching germanes. Gealy was used explicitly as an art (as Applicant pointed out on page 10 of the REMARKS) teaching that an order of applying precursors influences a created structure.
Examiner disagrees with Applicant that amended Claim 1 is patentable and maintains the rejection of Claim 1 using the same prior art that were used for the Non-Final Rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/16/21